IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. WR-80,126-04 & -05




EX PARTE CHARLES RICHARD MURPHREE, JR., Applicant




ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. CR14699-B & CR14700-B IN THE 220TH DISTRICT COURTFROM BOSQUE COUNTY 




            Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts
of evading arrest and sentenced to imprisonment for eighteen years on each count.  He did not appeal
his convictions. 
            On December 12, 2013, the trial court signed orders designating issues.  The habeas record
has been forwarded to this Court prematurely.  We remand these applications to the 220th District
Court of Bosque County to allow the trial judge to complete an evidentiary investigation and enter
further findings of fact and conclusions of law.
            These applications will be held in abeyance until the trial court has resolved the fact issues. 
The issues shall be resolved within 90 days of this order.  A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall
be forwarded to this Court within 120 days of the date of this order.  Any extensions of time shall
be obtained from this Court. 
 
Filed: February 12, 2014
Do not publish